[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The issue before this court is a Motion to Dismiss the first count of the above complaint which alleges a claim of defamation by the Defendant. Both parties have agreed that a claim for Defamation is precluded from service and jurisdiction pursuant to § 52-59b of the Connecticut General Statutes. The Plaintiff has also withdrawn the claim that the Motion to Dismiss was untimely filed.
The only question remaining is whether or not a Request to Revise, filed by the defendant on October 16, 2002, precluded this court's consideration of the Defendant's Motion to Dismiss which was filed on June 5, 2002. The Plaintiff is claiming that the sequence of pleadings pursuant to § 10-6 of the Connecticut Practice Book requires a Motion to Dismiss be filed prior to a Request to Revise. Although the Defendant's Request to Revise was filed subsequently, the Plaintiff claims its filing nullifies the initial motion to dismiss.
It should be noted that Practice Book § 10-30 requires a motion to dismiss to be placed on the short calendar not less than fifteen days following the filing of the motion.
There is nothing in the file to indicate the reason why the matter did not appear for four months; at which time the defendant filed the Request to Revise.
Section 10-7 indicates that unless the judicial authority provides otherwise, the filing of any pleading provided for by the preceding section will waive the right to file any pleading which might have beenfiled in order and which precedes it in the order pleadings provided in that section. (Emphasis supplied.)
It is the ruling of this court that the Motion to Dismiss by the Defendant was timely filed and that the request to revise was filed subsequent to the motion to dismiss and therefore does not preclude its CT Page 1650 efficacy.
Based on the agreement of all parties that a claim for Defamation may not be pursued pursuant to C.G.S. § 52-59b, the Motion to Dismiss the first count is granted.
Richard P. Gilardi, Judge CT Page 1651